Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Examiner cancels claim 12 and cancels previously withdrawn claims 16-19 with Attorney’s approval as indicated in attached interview summary.

20. (Currently Amended): The method of claim 1, wherein 
which the positive model is covered|[,]] includes potassium ions and 
one salt selected from the group consisting of one or more inorganic acids|[,]] and one or more organic
acids 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record involves US 4546006, US 20030073563, and US 4927623
US4546006 discloses inducing ion exchange in a lithium alumino silicate glass at lower temperatures which one skilled in the art would recognize to melt wax in an investment molding type.
US 20030073563 discloses the same composition as the present invention (see at least Table 1)
Ion-exchange for strengthening is a well-known feature particularly with lithium alumino silicate glass,
Investment casting, or wax burn-out casting is a well-known method for manufacturing molds as evidenced by at least US 4927673 which discloses investment casting to manufacture a refractory cavity mold for molding metal.
None of the prior art of record makes obvious the limitations of claim 1 requiring providing an investment mold having a cavity defined from a positive4 mold wherein the positive mold is covered with alkali ions in combination with the pressing step and remaining limitations of claim 1.
Claims 7, 9, 13-15 and 20-21 are allowable at least for depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741